

117 HR 3053 IH: American Coasts and Oceans Protection Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3053IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Levin of California introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to prohibit oil and gas leasing in the Southern California planning area.1.Short titleThis Act may be cited as the American Coasts and Oceans Protection Act.2.Prohibition of oil and gas leasing in the Southern California planning areaSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:(q)Prohibition of oil and gas leasing in the Southern California planning areaNotwithstanding any other provision of this section or any other law, the Secretary of the Interior may not issue a lease for the exploration, development, or production of oil or natural gas in the Southern California planning area, as such planning area is described in the document entitled 2019–2024 National OCS Oil and Gas Leasing Draft Proposed Program, dated January 2018, or a subsequent oil and gas leasing program developed under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344)..